Citation Nr: 9913601	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-43 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a chronic 
neck/cervical spine disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected status post fracture of the right mandible 
with temporomandibular joint syndrome and associated 
headaches.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1978.  


REMAND

In December 1998, the veteran appeared at a Travel Board 
hearing conducted at the RO by a Member of the Board.  That 
member has since left the Board.  The law requires that the 
Board member who conducts a hearing on an appeal participate 
in any decision made on that appeal.  See 38 U.S.C.A. § 7102 
(West 1991); 38 C.F.R. § 20.707 (1998).  Accordingly, the 
Board notified the veteran of his right to a further Board 
hearing.  The veteran responded that he did in fact desire to 
attend another hearing at the RO before a Member of the 
Board.  Such hearing must be scheduled.

Thus, this case is remanded for the following:

The RO should schedule the veteran for 
another Travel Board hearing.  The 
veteran should be advised that he is free 
to submit additional evidence at the time 
of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

